Citation Nr: 0803331	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  03-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for ureteral/renal 
calculi (claimed as kidney stones), to include as due to 
exposure to ionizing radiation.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to exposure to 
ionizing radiation.

4.  Entitlement to service connection for antral gastritis, 
to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for diverticulosis, to 
include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for low back strain, to 
include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for a skin disability, 
to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for left eye pterygium, 
to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The veteran has repeatedly requested and then withdrawn his 
requests for RO and Travel Board hearings.  There is no 
outstanding request for a Board or RO hearing.

The Board notes that the veteran submitted additional medical 
records in May 2006, which have not been reviewed by the RO.  
The veteran did not include a waiver of initial RO 
consideration of those records but the Board finds that the 
evidence is cumulative of the evidence previously of record.  
Therefore, a remand is not required. 

The issue entitlement to service connection for prostate 
cancer is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

Neither ureteral calculi, renal calculi, GERD, antral 
gastritis, diverticulosis, low back strain, a chronic skin 
disorder, nor left eye pterygium was present in service or 
until years thereafter, and none of these disorders is 
etiologically related to service, to include exposure to 
ionizing radiation in service.


CONCLUSIONS OF LAW

1.  Ureteral/renal calculi (claimed as kidney stones) were 
not incurred in or aggravated by active duty, and the 
incurrence or aggravation of calculi of the kidney during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).

2.  Neither GERD, antral gastritis, diverticulosis, low back 
strain, a chronic skin disorder, nor left eye pterygium was 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in December 2005, and by a 
supplemental statement of the case dated in December 2004.  
Although the notices were sent after the initial adjudication 
of the claims and the veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claims until March 2006, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claims.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had VCAA notice 
been provided at an earlier time.  Moreover, as explained 
below, the Board has determined that service connection is 
not warranted for renal/ureteral calculi, GERD, antral 
gastritis, diverticulosis, low back strain, a skin 
disability, or left eye pterygium.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claims is no more than harmless error.

The record also reflects that the veteran's service medical 
records and VA treatment records have been obtained.  
Although the veteran was not afforded a VA examination to 
determine the etiology of the claimed disabilities, the Board 
has determined that no such examinations are required in this 
case because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate any of the claims.  In this regard, the Board 
notes that the veteran has neither submitted nor identified 
any competent evidence suggesting that any of the claimed 
disabilities can be caused by exposure to ionizing radiation 
or that any of the disorders are otherwise related to 
service.  

Neither the veteran nor his representative has identified any 
other evidence that could be obtained to substantiate any of 
the claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.



Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war and manifests calculi of the kidney to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Renal calculi, ureteral calculi, GERD, antral gastritis, 
diverticulosis, low back strain, left eye pterygium and the 
veteran's claimed skin disability are not diseases subject to 
presumptive service connection on a radiation basis.  See 38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d).  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Kidney 
stones, GERD, antral gastritis, diverticulosis, low back 
strain, the veteran's claimed skin disability, and eye 
pterygium are not among the listed radiogenic diseases in 38 
C.F.R. § 3.311, but such disorders will be considered under 
the provisions of the section if the claimant has submitted 
or cited competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2)(i)(xxiv).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his claimed disabilities are 
related to service, to include his exposure to ionizing 
radiation during service.

Service medical records are negative for evidence of any of 
the claimed disabilities, and there is no medical evidence 
suggesting that any of the claimed disabilities were present 
until years after the veteran's discharge from service or 
that they were caused by service, to include any exposure to 
ionizing radiation in service.  Moreover, as noted above, 
none of the veteran's claimed disabilities is subject to 
presumptive service connection on a radiation basis or listed 
as a radiogenic disease under 38 C.F.R. § 3.311.  In this 
regard, the Board specifically notes that the veteran has not 
been diagnosed with skin cancer, a disease which is 
considered radiogenic under § 3.311.  Moreover, the veteran 
has neither submitted nor identified any scientific evidence 
showing that any of the claimed disabilities can be caused by 
exposure to ionizing radiation.

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.

							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for ureteral/renal calculi 
(claimed as kidney stones), to include as due to exposure to 
ionizing radiation, is denied.

Entitlement to service connection for GERD, to include as due 
to exposure to ionizing radiation, is denied.

Entitlement to service connection for antral gastritis, to 
include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for diverticulosis, to 
include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for low back strain, to 
include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for a skin disability, to 
include as due to exposure to ionizing radiation, is denied.

Entitlement to service connection for left eye pterygium, to 
include as due to exposure to ionizing radiation, is denied.


REMAND

The veteran is seeking service connection for prostate 
cancer, which he contends is due to exposure to ionizing 
radiation; in the alternative, he contends that his prostate 
cancer is due to chemical exposure while in service.  As to 
the radiation exposure basis of his claim, he contends that 
it took place during a brief visit to Nagasaki in 1945 after 
the detonation of the atomic bomb.

The most important basis for the RO's September 2002 denial 
of the claim was the veteran's June 11, 2002, statement that 
his visit to Nagasaki had been "unauthorized."  The RO 
decided that the veteran's service connection for prostate 
cancer due to radiation exposure was unfounded because it 
deemed any of his exposure to radiation to have therefore 
occurred outside of his official military duties.  
Consequently, the RO did not undertake the development 
required under 38 C.F.R. § 3.311 in claims based upon 
"radiogenic diseases" such as prostate cancer.

The Board notes that 38 C.F.R. § 3.311(b)(i) applies to 
claims of exposure to ionizing radiation not only as a result 
of participation in the occupation of Nagasaki, Japan, from 
September 1945 until July 1946, but also to other activities 
as claimed.  

Accordingly, the claim is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should request the 
appropriate service department to provide 
a radiation dose estimate based upon the 
veteran's service in Nagasaki.

2.  If evidence of the veteran's exposure 
to radiation during service is received, 
the RO or the AMC should forward the case 
to the Director of the VA Compensation 
and Pension Service for action in 
accordance with 38 C.F.R. § 3.311.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the appellant's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the RO 
or the AMC should issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

The veteran need take no action unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


